Title: To Thomas Jefferson from George Morgan, 20 January 1806
From: Morgan, George
To: Jefferson, Thomas


                        
                            Sir
                            
                            Morganza: near Canonsburgh Post Office, Wm County Pennsa. January 20th 1806
                        
                        If I recollect aright it was in the Year 1770, or 71, that War was threatened between England & Spain on
                            the Subject of Falklands Islands; then, & I believe to this Day inhabited by Wild-Fowl & Seals only. You will
                            recollect how the Farce terminated.
                        On this Occasion the British Government turned their Eyes again on Cuba & on the Riches of Mexico: for the
                            more easy Conquest whereof, they determined to seize on New Orleans, from whence to water & provision their Fleets &
                            Armies with Ease & Certainty: To this End Lt. Genl. Gage, then Commander in Chief in british America, was directed to
                            employ an able Enginier to reconnoitre & ascertain the then Position of the Island & its Fortifications: In
                            Consequence thereof he appointed Lieut Thos. Hutchins an Enginier, then at Fort Chartres, on the Missisippi: & gave him
                            certain Instructions, of which the inclosed is not a Copy but the Original in General Gages own Hand Writing &
                            Signature.   This Original Paper it has been long my Intention to transmit to you, as a public Document. Be pleased
                            therefore to accept it as such, with Assurance of my perfect Respect.
                        You may recollect putting into my Hands, some 12 or 15 Years ago a very accurate Draft or Map of the Mouths
                            of the Missippi, & of the Coasts Islands & Soundings from thence to the River Apalachicola; which Mr. Hutchins had
                            solicited your Aid in publishing; but which the approaching revolutionary Politics in Europe deterred you from involving
                            him in the Expence. I still have that Work by me, & consider as a Duty incumbent on me to transmit it to you, to be
                            deposited in such of the public Offices as you shall think most proper, from whence it, or a Copy of it may issue for
                            Publication if expedient.   I am possessed of other Maps & Draughts from Actual Surveys of the Rivers emptying into the
                            Lakes Maurepas, Pontchartrain & the Bay of Mexico, from actual Surveys, & Measurements, made, & caused to be made by
                            Mr Hutchins, at much Expence of Time & Labour, which I think it my Duty also to transmit to you, by some future
                            Conveyance, that they may not perish in the Hands of an Individual—These Maps Sir, are not my Property; though left by
                            Mr Hutchins at my absolute Disposal—but they are the Property of three Natural Children, also three different Women:
                            these Children are all married & settled more than a thousand Miles, each from the other—they never have met nor are
                            likely to do so: Nor will One trust either of the others the Value of a six pence. But should these Maps be supposed of
                            Value, that Value I could easily transmit to them according to the Apportionments of their Fathers Will.
                        It may be satisfactory to you, Sir, to be informed that I think I have among Mr Hutchins Papers, his written
                            Report to Genl Gage on the Subject of his Mission down the Missisippi accompanied with Drafts of all the Situations
                            necessary for an Enemy to be informed of, meditating an Attack on
                            New Orleans, together with the best Means of Defence; but I cannot now lay my Hands on them—When I do, it will be my
                            Duty, & give me Pleasure, to transmit them to you.
                        I am in Possession of an Astronomical & very Valuable Instrument, which I have lately recovered as the
                            Property of Mr Hutchins; but I recollect that shortly before his Death he had charged me with it, as the Property of the
                            US; received by him from the Reverend Doctor Ewing, One of his Colleagues in running the Partition Line between
                            Pennsylvania & Maryland: This Instrument he said had been delivered by Order of Congress or perhaps of Pennsa. at their
                            Expence, to Dr Ewing, as a necessary one for the Observations on that Occasion: Mr. Hutchins had provided himself with
                            One at his own Expence; which Dr Ewing preferring, to the One he had, proposed a temporary Exchange—Thus am I possessed
                            of a very valuable Instrument which does not belong to me nor do I know to whom it properly belongs.
                        Wishing you, Sir, every Happiness in your public & private Life I remain with every Consideration of
                            Respect, 
                  Your Obedient humble Servant
                        
                            George Morgan
                            
                        
                    